Citation Nr: 1337924	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mental stress, anxiety, and depression.


REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2012 the Veteran testified at a hearing before the undersigned
Veterans Law Judge.  A transcript of the hearing is of record.  

This matter was the subject of a Board remand dated in April 2013.  The case has since been returned to the Board for appellate review.

The Board notes that the psychiatric claim on appeal was previously developed as separate claims for PTSD and for mental stress, anxiety, and depression.  The Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v Shinseki, 23 Vet App 1 (2009).  As such, the claims have been recharacterized as a single claim for service connection for an acquired psychiatric disorder, to include PTSD, mental stress, anxiety, and depression.

The Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system are utilized in this claim.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the VBMS and Virtual VA systems, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The VBMS claims file indicates that the Veteran notified the RO of a change in address in October 2011.  Accordingly, the Phoenix, Arizona, RO used the new address for corresponding with the Veteran.  

All correspondence received from the Veteran since October 2011, as well as information received from the Veteran's new representative as of July 2013, reflects that the Veteran has continued to reside at the address of which the Veteran informed the RO in October 2011.   

However, subsequent to the Board's April 2013 remand, VA has reverted to using the Veteran's older address.  Thus, VBMS indicates that a June 2013 letter from the AMC to the Veteran, which advised him of the actions that were being taken pursuant to the Board's remand, was returned as undeliverable.  It also appears that a September 2013 Supplemental Statement of the Case was mailed to Veteran's old address and returned to sender, as a scanned and unmarked duplicate of the letter is date-stamped as having been received in a VA mailroom in October 2013. 

As a result, the case is remanded to the Phoenix, Arizona, RO, for further action consistent with the Board's April 2013 remand, including issuance of a Supplemental Statement of the Case at the Veteran's current mailing address.  



Accordingly, the case is REMANDED for the following action:

1.  The RO verify that the address the Veteran provided to VA in October 2011 is still his current address. 

2.  The RO should inform the Veteran of the status of his claim and ask whether he has any additional information or evidence to submit in support of his claim, to include any additional evidence that might substantiate his claimed six-month period of service in San Diego during which he alleges that he was on burial detail at a national cemetery in Point Loma, Cabrillo Heights.  See April 2013 Board hearing transcript, pages 4-17.

3.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the RO should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraph

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case at their current mailing addresses and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



